Case 18-15753-elf      Doc 63     Filed 11/06/19 Entered 11/06/19 12:27:54            Desc Main
                                  Document      Page 1 of 3



                   IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

     IN RE:                        )
                                   ) BANKRUPTCY NO. 18-15753
     BRIDGETTE KORNEGAY,           )
                                   ) CHAPTER 13
          Debtor,                  )
                                   )
     U.S.  BANK TRUST NATIONAL )
     ASSOCIATION AS TRUSTEE OF THE )
     CHALET SERIES IV TRUST,       )
                                   ) Docket No. ___________
          Movant,                  )
     v.                            )
                                   )
     BRIDGETTE KORNEGAY AND        )
     WILLIAM C. MILLER, TRUSTEE,   )
                                   )
          Respondents.             )

MOTION OF U.S. BANK TRUST NATIONAL ASSOCIATION AS TRUSTEE FOR THE
   CHALET SERIES IV TRUST FOR RELIEF FROM THE AUTOMATIC STAY

       U.S. Bank Trust National Association As Trustee Of The Chalet Series IV Trust

(“Movant”) moves this Honorable Court for an Order granting relief from the Automatic Stay

pursuant to 11 U.S.C. § 362 and in support thereof avers the following:

       1.      Movant is a National Banking Institution with an address of c/o SN Servicing

Corporation, 323 Fifth Street, Eureka, California 95501.

       2.      The Debtor filed a voluntary petition for relief under Chapter 13 of the

Bankruptcy Code at the within captioned case number on August 30, 2018 (the “Bankruptcy”).

       3.      Debtor is the owner of real property located at 8520 Michener Avenue,

Philadelphia, PA 19150 (the "Real Property").

       4.      Movant is a party-in-interest in the above-referenced Bankruptcy matter as it is a

secured creditor of the Debtor holding a mortgage lien against the Real Property.
Case 18-15753-elf         Doc 63     Filed 11/06/19 Entered 11/06/19 12:27:54             Desc Main
                                     Document      Page 2 of 3



       5.        The Movant’s interest in the Real Property is evidenced by the Secured Proof of

Claim filed on August 29, 2019 at Claim No. 6 (the “Claim).

       6.        The Claim was transferred to the Movant on June 10, 2019 as evidenced by the

Transfer of Claim filed at Docket No. 55.

       6.        The outstanding balance due under the Claim as of November 3, 2019 was

$110,422.25 with additional interest accruing at the rate of $12.43 per diem.

       7.        The Real Property has a value of $105,447 and the debtor’s interest in the

property is $21,089.40 as evidenced by the Debtor’s schedules.

       8.        Movant has not received any payments from the debtor since September 2018 and

lacks adequate protection of its interest in the Real Property.

       9.        Debtor is currently in default with Movant for failing to make monthly payments

when due pursuant to the terms of the note and mortgage that are the basis of the Claim. The

Debtor has failed to make monthly payments to the Movant from September 2018 through

October 2019 and is currently past due in the amount of $15,513.40.

       10.       Pursuant to Section 362(d) of the Bankruptcy Code, the Court is authorized to

grant relief from the Automatic Stay as follows:

             1   For cause, including the law of adequate protection of an interest in property of

                 the such party in interest; or

             2   With respect to a stay of an act against property under subsection (a) of this

                 section, if:

                         (i) the debtor does not have any equity in such property; and

                         (ii) such property is not necessary to an effective reorganization.

11 U.S.C. § 362(d).
Case 18-15753-elf       Doc 63     Filed 11/06/19 Entered 11/06/19 12:27:54              Desc Main
                                   Document      Page 3 of 3



       11.     Movant is entitled to relief from Automatic Stay because of the foregoing default

and because (a) Movant lacks adequate protection of its security interest in the aforementioned

real estate; and (b) Debtor does not have sufficient equity in the secured assets and it is not

necessary for an effective reorganization.

       12.     Movant requests relief from the stay imposed by Bankruptcy Court Rule 4001 to

allow Movant to immediately enforce and implement the Order granting relief from the Stay.

       WHEREFORE, Movant prays for an Order modifying the Automatic Stay of Bankruptcy

Code § 362(a) to permit Movant to foreclose on its Mortgage and to exercise any other rights it

has under the Note and Mortgage or with respect to the mortgaged Real Property; granting

Movant relief from the Automatic Stay pursuant to Bankruptcy Rule 4001, and such further and

other relief as this Court deems just and proper.

         Dated: November 6, 2019                        Respectfully submitted,

                                                        Mester & Schwartz, P.C.

                                                        /s/ Jason Brett Schwartz
                                                        Jason Brett Schwartz,
                                                        Esq. Pa. I.D. # 92009
                                                        1333 Race Street
                                                        Philadelphia, PA
                                                        19107
                                                        Phone: (267) 909-9036
                                                        Email: jschwartz@mesterschwartz.com

                                                        Attorney for Movant
